Order of disposition, Family Court, Bronx County (Nelida Malave-Gonzalez, J.), entered on or about December 13, 2006, which adjudicated appellant a juvenile delinquent upon a fact-finding determination that he had committed acts which, if perpetrated by an adult, would constitute the crimes of unauthorized use of a vehicle in the third degree and possession of burglar’s tools, and imposed a conditional discharge for a period of 12 months, unanimously affirmed, without costs.
Appellant’s arguments concerning the sufficiency and weight of the evidence are similar to arguments this Court rejected on a companion appeal (Matter of Daniel C., 46 AD3d 259 [2007]), and there is no reason to reach a different result herein. There is no merit to appellant’s argument that the supporting deposition was insufficient because it was only signed by the vehicle’s lawful custodian, who was not the title holder (see Penal Law § 155.00 [5] [owner includes any person with superior right of possession]; Matter of Michael S., 262 AD2d 6, 7 [1999], lv denied 94 NY2d 752 [1999]). Concur—Andrias, J.P., Nardelli, Buckley and Catterson, JJ.